 In the Matter of CAPrrOL THEATRE Bus TERMINAL, INC.andTRANSPORTWORKERSUNIONOF AMERICACase No. C-1124.-Decided October 18, 1999MotorBus Transportation Industry-Interference,Restraint,and Coercion:charges of,notsustained-Discrimination.:charges of,notsustained-Complaint:dismissed-Procedure:interval of time elapsed since close of hearing and filingof motion to amend complaint not prejudicial to respondent where motion soughtto allege more specifically an issue which had been fully tried under the moregeneral allegation.Mr. Albert Ornstein,for the Board.Bond, Sch,oeneck and KingbyMr. Tracy H. Ferguson.,of Syracuse,N. Y., andMr. Ivan Bowen,of Minneapolis,Minn., forthe respondent.Mr. Samuel Sacker,of New York City, for T. W. U.Mr. Allan 'Lind,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges filed February 15, 1938, by Transport Workers Unionof America, herein called the T. W. U., the National Labor RelationsBoard, herein called the Board, by the Regional Director for the Sec-ond Region (New York City), issued and duly served its coin-plaint, dated May 2, 1938, against Capitol Theater Bus Terminal,Inc., New York City, herein called the respondent, alleging that, therespondent had engaged in and was engaging in unfair labor practicesaffecting commerce, within the meaning of Section 8 (1) and (3) andSection 2 (6) and (7) of the National Labor Relations Act, 49 Stat.449, herein called the Act.A copy of the complaint and the noticeof hearing thereon were duly served upon the respondent and theT.W. U.The complaint alleged, in substance, that the respondent dischargedand refused to reinstate Joseph Tanenhaus on January 15, 1938, be-cause he joined and assisted the T. W. U. and engaged in other con-certed activities for the purpose of collective bargaining and othermutual aid and protection; and that the respondent urged, persuaded,16 N. L. R. B., No. 14.104 CAPITOL THEATRE BUS TERMINAL, INC.105and warned its employees to refrain from becoming or remainingmembers of the T. W. U., and has threatened said employees withdischarge and other reprisals if they became or remained membersthereof.On May 9, 1938, the respondent filed an answer in which itadmitted that it was engaged in interstate commerce but denied that ithad engaged in any unfair labor practices.The respondent, on Au-,rust 22, 1938, filed with the Regional Director a motion requesting abillof particulars, ruling. on. which. was reserved for the TrialExaminer.Pursuant to the notice, a hearing was held in New York City onAugust 25, 26, 27, and 29, 1938, before Henry W. Schmidt, the TrialExaminer duly designated by the Board.The Board, the respondent,and the T. W. U. were represented by counsel.Full opportunity tobe heard, to examine and cross-examine witnesses, and to introduce evi-dence bearing upon the issues was afforded all parties.At the com-mencement of the hearing the respondent requested a ruling on itsmotion for a bill of particulars.The Trial Examiner denied the mo-tion.At the conclusion of the Board's case counsel for the respond-ent moved that the complaint be dismissed for lack of proof.Thismotion was denied.At the close of the hearing counsel for the Boardmoved that the pleadings be conformed to the proof adduced at thehearing.The motion was granted.During the course of the hearingthe Trial Examiner made several other rulings on motions and onobjections to the admission of evidence.The Board has reviewed therulings of the Trial Examiner and finds that no prejudicial errors werecommitted.The rulings are hereby affirmed.On January 6, 1939, after the close of the hearing, counsel for theBoard moved to amend the complaint so as to include an allegationthat the respondent had discharged Tanenhaus because he had dis-couraged membership in a labor organization known as the Inter-stateMotor Coach Employees' Association, Inc., herein called theAssociation.The motion was denied by the Trial Examiner in hisIntermediate Report which was filed on January 19, 1939.As ap-pears below, the motion: merely sought to allege more specifically anissue which had been fully tried under the more general allegationthat the respondent had discharged Tanenhaus because he engaged inconcerted activities for the purposes of collective bargaining and othermutual aid and protection.We conceive of no possible prejudice tothe respondent by reason of the interval that had elapsed since theclose of the hearing and the filing of the motion. The ruling of theTrial Examiner is, therefore, reversed, and the motion to amend ishereby granted.'1Cf. Rule ro (b) of the FederalRulesof Civil Procedure which provides:"Amendments to Conform to the Evidence.When issues not raised by the pleadings aretried by express or implied consent of the parties, they shall be treated in all respects as 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn his Intermediate Report, copies of which were duly served onall parties, the Trial Examiner found that the respondent had en-gaged in and was engaging in unfair labor practices, within themeaning of Section 8 (1) and Section 2 (6) and (7) of the Act, andrecommended that the respondent cease and desist from its unfairlabor practices and take certain affirmative action to remedy thesituation brought about by those practices:On January 25, 1939, therespondent filed exceptions to the Intermediate Report, and on Feb-ruary 28, 1939, filed a brief in support of its exceptions.On Sep-tember 19, 1939, pursuant to notice duly served upon the respondentand the T. W. U., a hearing was held before the Board in Wash-ington, D. C., for the purpose of oral argument. , The respondentappeared by counsel and presented oral argument to the Board.Atthat time a telegraphic request by counsel for the T. W. U. for leaveto file a brief in lieu of oral argument was noted and, with theconsent of counsel for the respondent, the request was granted andthe respondent was allowed additional time to file a brief in reply.The T. W. U., however, did not avail itself of the opportunity to filea brief.The Board has considered the exceptions and the brief in supportthereof -and, save as they are inconsistent with the findings, conclu-sions, and order set forth below, the exceptions are sustained.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THEBUSINESS OF THE RESPONDENTThe respondent, Capitol Theatre Bus Terminal, Inc., is a NewJersey Corporation engaged in the business of operating a bus ter-minal in the City of New York. It furnishes terminal facilities, sellstransportation tickets, dispenses travel information, and loads baggageand passengers on busses for and on behalf of 13 different bus com-panies.2Approximately 200 motor busses enter and leave the re-spondent's bus terminal daily, bound for and coming from variousparts of the United States and Canada.II.THE ORGANIZATION INVOLVEDTransport Workers Union of America isa labor organization affil-iated with the Committee for Industrial Organization.Its jurisdic-if they had been raised in the pleadings.Such amendment of the pleadings as may be neces-sary to cause them to conform to the evidence and raise these issues may be made uponmotion of any party at any time,even after judgment;but failure so to amend does notaffect the result of the trial of these issues . . .2 These include the following companies:Greyline Motor Tours, Inc., Champlain Coach.Lines, Inc.,Pc;nnsylvania Greyhound Lines, Inc., Central Greyhound Lines,Inc.,NewEngland Greyhound Lines, Inc.,Greyhound Management Company,New England Transpor-tation Company, Old Colony Coach Lines, Asbury Park New York Transit Company, Central:Transportation Company,Public Service Coordinated Transport Lines. CAPITOL THEATRE BUS TERMINAL, INC.107tion extends over all classes of vehicles with the exception of steamrailroads.All workers except supervisory employees are eligible tomembership.I ,InterstateMotor Coach Employees' Association, Inc., is an unaf-filiated labor organization, admitting to membership employees of therespondent as well as other employees engaged in the motor-busindustry.The precise limit of its jurisdiction is not disclosed by therecord.III. THE ALLEGED UNFAIR LABOR PRACTICESThe Trial Examiner found that the respondent discharged JosephTanenhaus on January 15, 1938, for engaging in "concerted activitiesfor the purpose of collective bargaining and other mutual aid andprotection."The respondent contends that it was unaware of Tanen-haus' "concerted activities" and that he was discharged for reasonshaving no connection with such activities.In May, 1937, a mimeographed statement addressed to "all clericalemployees of Greyhound Lines in the New York Division," and con-cluding with the words "Employees of the New York Division," ap-peared on the respondent's bulletin board.The notice in effect statedthat the employees of the "New York Division" had rejected the claimsof two national unions 3 and had decided to form an independent or-ganization of their own. It further stated that the purpose of theindependent union was to unite all employees of the Greyhound Linesinto one organization without recourse to "outside organizations."Sometime in September the Association, which was the outgrowth ofthe plan set forth in. the afore-mentioned notice, began its activitiesamong the respondent's employees. Several meetings of the em-ployees were held during the months of October and November, atwhich representatives of the Association sought to induce the respond-ent's employees to form a local of the Association.Promises weremade to the effect that if the employees formed a local of the Associa-tion they would be able to secure a 5-per cent increase in pay as aresult of the Association's bargaining power.Tanenhaus, together with a number of other ticket agents, was op-posed to the Association.Tanenhaus testified that his opposition wasbased upon his belief that it was company dominated.He, togetherwith other employees, favored the formation of a union composedsolely of the respondent's employees.The views of the employeeswere freely expressed in conversations among themselves and at themeetings referred to above.Sometime in November Tanenhaus, together with Moriarity, Jef-fries, and Bell, three other ticket agents, decided to investigate the pos-8 Brotherhood of Railway Trainmen and the Amalgamated Association of Street,Railwayand Motor Coach Employees. 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDsibilities of affiliatingwith the T. W. U. They interviewedofficers ofthat union and were toldthat the executivecouncil had not as yet de-cided to campaign for membershipamong theemployees of the Grey-hound lines.Several dayslater Tanenhaus signed an application formembershipin the T. W. U.However, there,is no evidencethat therespondent was ever aware of Tanenhau's' affiliationwith the T. W. U.,and we agreewith the finding ofthe Trial ExaminerthatTanenhauswas not discharged because of membership in, or activities on behalfof, the T. W. U.At a meeting of the employees,held late in November,Tanenhausmoved that a committee be appointed to investigate labor organiza-tions generally and report back to the group before any affiliation wasdecided'upon.This inotioir was pissed'and Tanenhaus was appointedchairman of the investigating committee.A notice setting forth thename of Tanenhaus and several other committeemen was posted onthe respondent's bulletin board on November 24, 1937.Several meet-ings of the committee were held at Tanenhaus'home during the latterpart of November and the early part of December.Tanenhaus testi-fied that the committee came to the conclusion that the Associationwas company dominated and agreed to investigate otherlabor organi-zations.However, no further action was taken by the committee forreasons which appear below.On or about December 9, 1937, Edmond Callahan,a ticket agent ofthe respondent,was engaged in a conversationby PhillipMcCormick,an employee of the Central Greyhound Lines, Inc., and one of theoriginators of the Association.During the course of the conversationMcCormick inquiredwhy the ticketagents were the only employees"holding out"from joining the Association.McCormick also wantedto know why Tanenhaus was investigating"outside unions."Calla-han informedhim thatTanenhaus had been appointed as chairman ofa committee to investigate such unions.McCormick also inquiredabout the activities of one Mason, but when he was told that Masonwas inactive he droppedthe subject.McCormick advised Callahan totell the ticketagents to get ""Wise to themselves,"join the Association,and get the 5-per cent raise inpay that theAssociation would be ableto get for them.A few dayslater Callahan told Tanenhaus of hisconversationwith- McCormickand advised him to drop whatever hewas doing and join the Association.Tanenhaus acted upon Calla-han's advice and immediately joined the Association.He also urgedother ticket agents todo the same.Twelve orthirteen other em-ployees followed Tanenhaus'suggestion.On December 13 the respondent's employees agreed to accept acharter fromthe Association contingent upon the promise of its offi-cers to grant the local autonomy of action;a guaranteethat the, CAPITOL THEATRE BUS TERMINAL, INC.-109local would not be held liable for the debts of the Association; andcertain other concessions.On or about December 20 Moriarity, who had been on vacationwhen the employees decided to accept the charter from the Associa-tion, returned.He learned of the employees'- affiliation with theAssociation and also discovered that his name had been used as acharter member of the local.On December 23 Moriarity wrote aletter to the Association in which he stated that he was not a mem-ber of the local and therefore requested it to destroy all matter pur-porting to show that he approved of or was in any way connectedwith the Association.On December 31 the Association replied byletter and apologized for the error made. Thereafter, however,Moriarity refused to have anything to do with the Association or thelocal.On or about January 6, 1938, Tanenhaus discussed with Moriarityand Jeffries the advisability of withdrawing from the Associationbecause the Association had failed to grant all the concessions de-manded at the December 13 meeting.As a result of this discussionTanenhaus drew up'a petition of resignation which he circulated forsignature among the employees.After securing the signatures of 10employees to the petition, Tanenhaus prepared to present the petitionat a meeting of the Association held on January 7.However, atthismeeting Maney, vice president of the local, read a letter fromthe Association enlarging upon the concessions granted to the local.Because of these further concessions Tanenhaus decided not to pre-sent -the- petition.On January 15 Tanenhaus was discharged by George Brannan,the general manager of the respondent, who told him that he wasbeing discharged because of the slow season then beginning.Prior to the 1937-38 winter season, the respondent had maintaineda system of granting payless furloughs in addition to the usual 2-week vacation with pay.This system extended the time the em-ployees were away from the terminal on vacation and thus allowedthe respondent to retain certain employees which it might not other=wise have needed during slow seasons. 'Brannan testified that at ameeting of -the 'managers of various bus companies held in Washing-ton, D. C., in September 1937, he discussed with other managers themerits of giving payless furloughs; that it was the consensus of themanagers present that the system of payless furloughs was poor per-sonnel management; and that the slack season should be used as a timeto eliminate employees whom the management believed least efficient.As a result of this discussion, Brannan testified he decided to aban-don the system of payless furloughs.Brannan further testified thatas a consequence of this decision it became apparent that he would 110 - DECISIONSOF NATIONALLABOR RELATIONS BOARDhave to dispense with the services of one. ticket agent, and that hedecided that Tanenhaus should be the one discharged.Brannan testified that he chose Tanenhaus as the ticket agent tobe discharged because, in his judgment, Tanenhaus, when comparedwith his other ticket agents, lacked the qualifications of a good ticketagent; that he was a "minute man," meaning he came and left workexactly on time, while other, ticket agents would often work overtimeto clean up their lines of customers; that Tanenhaus was "phleg-matic," and "I never considered him able to sell anybody over thecounter-and I do not think he was the type that impressed passen-gers or prospective buyers with what I believed was good service."He further stated that Tanenhaus' shirt, collar, neckties, and shoeswere not "up to what I call standard"; that Tanenhaus was study-ing accountancy and not likely to continue in the bus industry; andthat his best field "was accountancy as against any selling job."Tanenhaus denied that he was a "minute man," claiming that he hadoften worked from 15 to 45 minutes overtime.He admitted that onoccasions he had called the special officer to move his line, but testifiedthat this,was customary, and that other agents had done so. JamesJeffries, a fellow ticket agent, testified that Taneiihaus' appearancecompared favorably with other ticket agents; and that Tanenhaus'ticket sales were often among the highest.The record also shows thatanother employee was known by Brannan to be studying law at nightand thus would not be likely to continue in the bus industry.,17Thile we are not persuaded by the evidence that Tanenhaus was theleast efficient of the ticket agents employed by the respondent, we areunable to find that he was discharged for engaging in concerted activi-ties as alleged in the complaint.Although Tanenhaus engaged in suchactivities,we have noted above that other ticket agents were equallyactive, if not more so.More important, there is no showing either thatthe respondent desired its employees to affiliate with the-Association orthat the respondent, which denied any knowledge, knew of Tanenhaus'opposition to the Association.An attempt was made to prove thatMcCormick, to whose inquiry and remarks about Tanenhaus we haveactions were attributable to the respondent. In this connection it wasshown that McCormick occupied the position of business secretary toJay L. Sheppard, vice president of the Central Greyhound Lines, Inc.,and the respondent. It was also established that McCormick, in con-junction with his wife and other relatives, operated a small ticketagency in Jersey City, New Jersey, which sold tickets for the Grey-hound Lines.This evidence, however, falls short of proof that McCor-mick's position was such as to make his acts those of the respondent.Nor may McCormick's remarks be found to express the respondent's CAPITOL THEATREBUSTERMINAL, INC.111attitude, since his inquiry into the activities of the respondent's em-ployees may be ascribed to his interest as one of the originators of theAssociation.We find that the respondent did not discriminatorily dischargeJoseph Tanenhaus as alleged in the complaint.No evidence was introduced in support of the allegation in the com-plaint to the effect that the respondent had urged, persuaded, andwarned the employees to refrain from becoming or remaining membersof the T. W. U.Since none of the allegations of unfair labor practices contained inthe complaint have been found to be supported by the evidence, we willdismiss the complaint in its entirety.Upon the basis of the foregoing findings of fact and upon the entirerecord in the proceeding, the Board makes the following : .CONCLUSIONS OF LAW1..The operations and business of the respondent constitute trade,traffic, and commerce among the several States, within the meaning ofSection 2 (6) and (7) of the Act.2.Transport Workers Union of America and Interstate Motor CoachEmployees' Association, Inc., are labor organizations, within the mean-ing of Section 2 (5) of the Act.3.The respondent has not interfered with, restrained, or coerced itsemployees in the exercise of the rights guaranteed in Section 7 of theAct, within the meaning of Section 8 (1) of the Act.4.The respondent has not, by the discharge of Joseph Tanenhaus,engaged in unfair labor practices, within the meaning of Section 8 (3)of the Act.ORDERUpon the basis of the foregoing findings of fact andconclusions oflaw, and pursuant to Section 10 (c) of the National LaborRelationsAct, the National Labor Relations Board hereby orders that the com-plaint against the respondent, Capitol TheatreBus Terminal, Inc.,New York City, be, and it hereby is, dismissed.